*961The parties hereto having stipulated in open court that this case may be disposed of by a court of four, the decision is as follows: Judgment and order affirmed, with costs. Mo opinion. Jenks, P. J., Stapleton and Rich, JJ., concurred; Thomas, J., dissented upon the ground that there was no jurisdiction on the part of the surrogate to grant the ancillary letters, and also upon the ground that the case does not come under the Federal Employers’ Liability Act.*

 See 35 D. S. Stat. at Large, 65, chap. 149, as amd. by 36 id. 291, chap. 143.-[Rep,